PD-0077-15
                            PD-0077-15                   COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                       Transmitted 1/20/2015 3:33:50 PM
                                                         Accepted 1/22/2015 3:36:30 PM
                                                                           ABEL ACOSTA
                            No. 06-13-00179-CR                                     CLERK

                    IN THE COURT OF CRIMINAL APPEALS

                         OF THE STATE OF TEXAS


 STEVEN COLE,                                                   Appellant

 V.

 STATE OF TEXAS,                                                 Appellee



                          Appeal from Gregg County



                                 * * * * *

                   STATE’S MOTION TO EXTEND TIME FOR

           FILING ITS PETITION FOR DISCRETIONARY REVIEW

                                 * * * * *

                               Lisa C. McMinn
                          State Prosecuting Attorney
                            Bar I.D. No. 13803300


                               P. O. Box 13046
January 22, 2015
                             Austin, Texas 78711
                          information@spa.texas.gov
                          512/463-1660 (Telephone)
                              512/463-5724 (Fax)
                                No. 06-13-00179-CR

                    IN THE COURT OF CRIMINAL APPEALS

                            OF THE STATE OF TEXAS


STEVEN COLE,                                                                 Appellant

V.

STATE OF TEXAS,                                                               Appellee

                                      * * * * *


                  STATE’S MOTION TO EXTEND TIME FOR

          FILING ITS PETITION FOR DISCRETIONARY REVIEW

                                      * * * * *

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Pursuant to the Rules of Appellate Procedure, the State moves this Honorable

Court to extend the time for filing its Petition for Discretionary Review in this case to

and including the 19th day of February, 2015. The Court of Appeals reversed

Appellant’s conviction on December 18, 2014. No motion for rehearing was filed.

      The State is unable to file its petition by the January 20, 2015 deadline for the

following reasons: Counsel was out of town from December 19, 2014 - December 26,

2014, and counsel filed petitions for discretionary review in Gore v. State, PD-1639-

14 on January14, 2015, and Leming v. State, 06-13-00264-CR on January 16, 2015.
      WHEREFORE, the State prays that its motion to extend the time for filing its

petition for discretionary review until February 19, 2015, be granted.



                                             Respectfully submitted,



                                             /s/ Lisa C. McMinn
                                              Lisa C. McMinn
                                             State Prosecuting Attorney
                                             Bar I.D. No. 13803300

                                             P.O. Box 13046
                                             Austin, Texas 78701
                                             information@spa.texas.gov
                                             512/463-1660 (Telephone)
                                             512-463-5724 (Fax)
                         CERTIFICATE OF SERVICE

      A copy of the foregoing State’s Motion to Extend the Time for Filing its

Petition for Discretionary Review has been e-served or e-mailed on this the 20th day

of January, 2015 to:

Zan Colson Brown
Assistant District Attorney
101 East Methvin, Suite 333
Longview, Texas, 75601
zan.brown@co.gregg.tx.us

Ebb Mobley
P.O. Box 2309
Longview, Texas 75606
ebbmob@aol.com




                                             /s/ Lisa C. McMinn
                                             Lisa C. McMinn
                                             State Prosecuting Attorney